Citation Nr: 1521016	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-22 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to April 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that denied the claims to reopen.

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

By an October 2013 rating decision, the RO increased the Veteran's disability rating for his service-connected PTSD to 100 percent disabling; effective from July 23, 2013.  The Veteran and his representative were notified of this decision and have not expressed dissatisfaction with the rating assigned and did not raise this claim on appeal at the March 2015 Board hearing.  Accordingly, this issue will not be addressed in this decision.

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1. In July 2008, the Board denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran did not perfect a timely appeal. 
2. Evidence received since the July 2008 Board decision does not relate to unestablished facts necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus and does not raise a reasonable possibility of substantiating the underlying claims.


CONCLUSIONS OF LAW

1. The Board's July 2008 decision denying the claims for service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (a) (2014).

2. Evidence received since the Board's July 2008 decision is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.      §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 

In claims to reopen, as in this case, VA must notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, notice was provided to the Veteran in September 2011, prior to the initial adjudication of his claims to reopen for service connection for bilateral hearing loss and tinnitus.  The Board finds this notice fully complies with VA's duty to notify.  The Veteran was advised of the reasons why his claims were previously denied and that new and material evidence must be submitted that addresses the reasons for the prior denials.  He was further advised of the types of evidence he needed to submit.  Finally, he was advised of what information and evidence was necessary to substantiate the underlying service connection claims. 

In addition, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claims, which indicates he knew of the need to provide VA with information and evidence to support his claims.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran. 

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that a claimant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  The Board notes that the claims file contains service treatment records, service personnel records, post-service private and VA treatment records, a VA examination report and medical opinions, and lay statements.

Generally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran was afforded a VA examination in connection with his claim for service connection for bilateral hearing loss and tinnitus.  However, when a claim is one to reopen a previously decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran. 

New and Material Evidence

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1). Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2). 

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

Regarding the application to reopen the previously denied claims for bilateral hearing loss and tinnitus, a July 2008 Board decision was the last final denial of those claims.  The Board's denial of the claims is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

At the time of the July 2008 Board decision, the evidence of record consisted of service treatment records for the Veteran's period of service, VA treatment records, September 2007 VA examination results, and May 2008 Board hearing testimony.  Specifically, the medical evidence showed that while the Veteran was diagnosed as having current bilateral hearing loss and tinnitus, such were not related to his active service.  

The claim was denied in July 2008 because the Board found that the Veteran's bilateral hearing loss and tinnitus first manifested years after service and were not related to disease or injury during military service.

Additional evidence added to the claims file since the July 2008 Board decision, includes numerous VA treatment records, a July 2013 private audiology report, and statements by the Veteran and his representative on his behalf.  

Most of the additionally received evidence is "new" in the sense that it was not previously before the Board at the time of the July 2008 denial.  However, the new evidence is not material.  The Board notes that although the July 2014 statement of the case (SOC) and December 2014 supplemental statement of the case (SSOC) indicated that the Veteran's claims were previously denied due to the absence of current diagnoses, bilateral hearing loss (as defined as a disability by the VA) and tinnitus were in fact established by way of a September 2007 VA examination.  Therefore, what remains to be established is whether there is a nexus between the diagnosed bilateral hearing loss and tinnitus and the conceded in-service noise exposure.  Unfortunately, none of the additional evidence includes any competent medical evidence or medical opinion that any bilateral hearing loss or tinnitus was a result of military service.  Instead, the Board finds the evidence added to the claims file since the July 2008 Board decision is either cumulative or redundant of the evidence of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss and tinnitus. 

The above referenced July 2013 examination report notes a history of military noise exposure but does not link hearing loss or tinnitus to the Veteran's military service.   

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for bilateral hearing loss has not been received.  As such, the requirements for reopening the claims are not met.  As the Veteran has not fulfilled his threshold of submitting new and material evidence to reopen his finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for bilateral hearing loss and a claim for entitlement to service connection for tinnitus; the appeal of these issues is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


